Case 2:19-mc-00015-GW-PJW Document 27 Filed 02/14/19 Page 1 of 7 Page ID #:983




   1   LAWRENCE R. CAGNEY, Bar No. 141845
       LRC@KriegerLaw.com
   2   ROBERT R. VORHEES, Bar No. 297936
   3   RRV@KriegerLaw.com
       KRIEGER & KRIEGER, A Law Corporation
   4   249 E. OCEAN BOULEVARD, SUITE 750
       LONG BEACH, CALIFORNIA 90802
   5   Tel: (562) 901-2500 Fax: (562) 901-2522
   6   Attorneys for Nonparty Cosway Co.
   7
   8                   IN THE UNITED STATES DISTRICT COURT
   9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10    IN RE SUBPOENAS DUCES              )   CASE NO. 2:19-mc-00015-GW
  11    TECUM AND TO TESTIFY AT            )   (PJWx)
        DEPOSITION TO COSWAY               )
  12    CO.                                )   [DISCOVERY MATTER]
                                           )
  13    LIQWD, INC. and OLAPLEX            )   SUPPLEMENTAL
        LLC,                               )   MEMORANDUM IN OPPOSITION
  14                                       )   TO L’OREAL’S MOTION TO
  15                    Plaintiffs,        )   COMPEL NONPARTY COSWAY
                                           )   CO.
  16              v.                       )
                                           )
  17    L’ORÉAL USA, INC., L’ORÉAL         )   Hearing Date: Feb. 28, 2019
  18    USA PRODUCTS, INC.,                )   Hearing Time: 1:30 p.m.
        L’ORÉAL USA S/D, INC., and         )   Department: 790
  19    REDKEN 5th AVENUE NYC,             )   Judge: Hon. Patrick J. Walsh
        LLC,                               )
  20                                       )
                        Defendants.
  21
  22
  23
  24
  25
  26
  27
  28
                                                                     Case No. 2:19-mc-00015
                                      NONPARTY COSWAY CO.’S SUPPLEMENTAL MEMORANDUM
Case 2:19-mc-00015-GW-PJW Document 27 Filed 02/14/19 Page 2 of 7 Page ID #:984




   1        Pursuant to L.R. 37-2.3, Nonparty Cosway Co. (“Cosway”) hereby submits its
   2 Supplemental Memorandum in Opposition to Defendant L’Oréal USA, Inc.’s
   3 (“L’Oréal”) Motion to Compel Compliance with its Subpoena Duces Tecum and to
   4 Testify at Deposition (Dkt. No. 1).
   5 I.     PRELIMINARY STATEMENT
   6        Nonparty Cosway is a personal care and cosmetic manufacturing facility
   7 located in Carson, California. Cosway has numerous partner brands and offers each
   8 a full-service network that includes manufacturing, packaging and other services.
   9 Plaintiffs in the underlying litigation against L’Oréal, Liqwd, Inc. and Olaplex LLC
  10 (collectively, “Olaplex”), are one of Cosway’s many clients.
  11        Cosway understands that the underlying litigation between Olaplex and
  12 L’Oréal has been pending since January 2017 in the District of Delaware (Case No.
  13 17-cv-00014-JFB-SRF). During the past 24 months, Cosway understands that the
  14 underlying parties have taken extensive discovery, including almost 50 depositions
  15 of party and nonparty witnesses. Moreover, Cosway understands that Olaplex has
  16 already produced to L’Oréal hundreds of documents relating to Cosway (amounting
  17 to thousands of pages), including communications between Cosway and Olaplex
  18 regarding Olaplex’s products. Nevertheless, L’Oréal continues to demand absolute
  19 compliance with its overly burdensome subpoena duces tecum and request for
  20 deposition (the “Subpoena”) notwithstanding its possession of relevant documents
  21 and its own significant delays in seeking the requested discovery. Indeed, L’Oréal
  22 served the Subpoena less than three weeks before the close of fact discovery in the
  23 underlying case. Setting aside the irrelevance and duplicative demands in the
  24 Subpoena, L’Oréal ignores the unavoidable fact that the underlying parties’
  25 discovery window has long closed and it no longer has any authority to seek the
  26 instant discovery. Cosway understands that the District Court for the District of
  27 Delaware considered L’Oréal’s request for a second reopen third party discovery in
  28 the underlying matter and declined that request on February 14, 2019.

                                                -1-                       Case No. 2:19-mc-00015
                                           NONPARTY COSWAY CO.’S SUPPLEMENTAL MEMORANDUM
Case 2:19-mc-00015-GW-PJW Document 27 Filed 02/14/19 Page 3 of 7 Page ID #:985




   1           In addition, L’Oréal has not (and cannot) establish that the requested
   2 discovery—including what Olaplex has already produced—is relevant to the
   3 underlying litigation, let alone proportional, not duplicative, cumulative, or
   4 unavailable in less burdensome ways. L’Oréal has not justified its decision to
   5 burden nonparty Cosway with its overbroad requests and has failed in its mandatory
   6 Rule 45 duty to protect nonparties from undue burden and expense. Cosway should
   7 not be required to comply with the Subpoena for all the reasons set forth in the
   8 parties’ Joint Stipulation (Dkt. No. 3), Cosway’s original objections, and all reasons
   9 set forth herein.
  10 II.       ARGUMENT
  11           L’Oréal has known about Cosway’s business relationship with Olaplex since
  12 at least May 2015. Despite this, however, L’Oréal waited until the eleventh hour to
  13 serve its Subpoena on Cosway in December 2018—approximately two years after
  14 the underlying litigation had begun, and only in the final weeks of fact discovery.
  15 Indeed, L’Oréal served a deposition subpoena, including sweeping document
  16 demands, on Cosway just two weeks prior to the noticed December 20, 2018
  17 deposition, which was just one day prior to the close of fact discovery. After
  18 service of the Subpoena, L’Oréal did not consult with Cosway, or its counsel,
  19 regarding their availability to attend such a last-minute deposition, or Cosway’s
  20 ability to comply with L’Oreal’s extensive document demands under such short
  21 notice. If fact, L’Oréal did nothing to confirm Cosway’s availability and knew
  22 Cosway did not plan to appear.1
  23           L’Oreal’s attempts to force the consequences of its own delays on innocent
  24 nonparties, including Cosway, should be rejected. Having had months, if not years,
  25 to serve its Subpoena, L’Oréal waited until the last minute, and worse, demanded
  26
  27      Cosway understands that L’Oréal moved forward with the December 30, 2018
           1

     deposition, and tellingly, did not reserve a videographer as it had for other
  28 depositions, making clear that L’Oréal knew nonparty Cosway was not attending.

                                                 -2-                       Case No. 2:19-mc-00015
                                            NONPARTY COSWAY CO.’S SUPPLEMENTAL MEMORANDUM
Case 2:19-mc-00015-GW-PJW Document 27 Filed 02/14/19 Page 4 of 7 Page ID #:986




   1 strict compliance with its absurdly short deadlines. This Court should not
   2 countenance such tactics.
   3         A.      The Requested Discovery is Not Relevant and Duplicative
   4         L’Oréal brazenly claims that “[t]he District of Delaware has already
   5 determined that the information sought in the Subpoena is relevant.” Dkt. No. 3 at
   6 1. Not so. L’Oréal makes this identical claim in each of its pending motions before
   7 this Court. See Dkt. Nos. 5-1 at 1, 6-1 at 1, 7-1 at 1. L’Oréal makes these claims
   8 despite the fact that the Delaware court has never received, let alone reviewed, a
   9 copy of Cosway’s Subpoena (or the other subpoenas at issue before this Court).
  10 Despite its affirmative duty to articulate how the requested discovery is relevant to
  11 the claims or defenses in the underlying case, L’Oréal fails to make that showing.
  12 See Fed. R. Civ. P. 26(b)(1); Moon v. SCP Pool Corp., 232 F.R.D. 633, 637 (C.D.
  13 Cal. 2005) (finding that although relevance under Rule 26 is not listed as a
  14 consideration in Rule 45, “courts have incorporated relevance as a factor when
  15 determining motions to quash a subpoena.”). In fact, beyond conclusory allegations
  16 that “the information [it] seeks bears directly on, at least, the invalidity and non-
  17 infringement defenses it has asserted in the Underlying Action,” L’Oréal does not
  18 explain any nexus between this purported need and nonparty Cosway, nor does a
  19 review of L’Oreal’s recently filed Answer and Counterclaims provide one. For
  20 example, L’Oreal’s motion claims that “[t]he ingredients and composition of the
  21 Olaplex Products . . . are all relevant to issues of invalidity,” Dkt. No. 3 at 8
  22 (emphasis added) However, the underlying case is about L’Oreal’s products—not
  23 Olaplex’s. Moreover, L’Oréal is well aware that nonparty Gelest, which L’Oréal
  24 has already subpoenaed and obtained documents from, is Olaplex’s manufacturer
  25 for the Step 1 product—not Cosway. While Cosway manufactures other products
  26 for Olaplex, its primary task is bottling and packaging Olaplex’s products for
  27 distribution.
  28

                                               -3-                       Case No. 2:19-mc-00015
                                          NONPARTY COSWAY CO.’S SUPPLEMENTAL MEMORANDUM
Case 2:19-mc-00015-GW-PJW Document 27 Filed 02/14/19 Page 5 of 7 Page ID #:987




   1        In addition, the bulk of L’Oréal’s document requests are duplicative of
   2 discovery already obtained (or obtainable) from Olaplex—a party to the underlying
   3 litigation. See Fed. R. Civ. P. 26(b)(2)(C) (Courts should limit discovery where the
   4 discovery sought is “unreasonably cumulative or duplicative, or can be obtained
   5 from some other source that is more convenient, less burdensome, or less
   6 expensive.”). Cosway understands that Olaplex has already provided over 500
   7 documents involving Cosway, primarily comprised of correspondence between
   8 Olaplex and Cosway, which amounts to several thousand pages. Among these
   9 documents are apparently invoices, delivery specifications, and the other
  10 information called for by the instant Subpoena. Notwithstanding the disconnect
  11 between the requested discovery and the underlying litigation, Cosway understands
  12 that L’Oréal has already obtained these documents from Olaplex and other entities,
  13 including Olaplex’s manufacturer, Gelest. Accordingly, this Court should deny
  14 L’Oreal’s duplicative demands.
  15        B.     The Requested Discovery is Unduly Burdensome and Not Proportional
                   to the Needs of the Case
  16
  17        While the requested discovery is irrelevant and duplicative of evidence
  18 already obtained by L’Oréal, it is nevertheless not proportional to the needs of the
  19 case when “considering the importance of the issues at stake in the action, the
  20 amount in controversy, the parties’ relative access to relevant information, the
  21 parties’ resources, the importance of the discovery in resolving the issues, and
  22 whether the burden or expense of the proposed discovery outweighs its likely
  23 benefit.” Fed. R. Civ. P. 26(b). Although L’Oreal’s Motion ignores these factors, a
  24 cursory review of each unequivocally demonstrates that L’Oreal’s requested
  25 discovery is not proportional to the needs of the underlying case.
  26        First, as noted above, the “ingredients and composition” of the Olaplex
  27 products is not important to in the underlying action, which is exclusively focused
  28 on L’Oreal’s accused products and Olaplex’s patents—not Olaplex’s products. In

                                              -4-                       Case No. 2:19-mc-00015
                                         NONPARTY COSWAY CO.’S SUPPLEMENTAL MEMORANDUM
Case 2:19-mc-00015-GW-PJW Document 27 Filed 02/14/19 Page 6 of 7 Page ID #:988




   1 any event, Cosway understands that Olaplex’s manufacturer for the Step 1 product,
   2 Gelest, has already provided responsive documents to this request. The next factor
   3 analyzes the parties’ relative access to relevant information. Here, the parties in the
   4 underlying litigation have far more immediate access to the requested information,
   5 and in fact, hundreds of documents relating to Cosway have already been produced
   6 by Olaplex, an underlying party in the litigation. Accordingly, this factor weighs in
   7 favor of denial. The parties’ resources is the third factor under Rule 26(b) and
   8 likewise heavily weighs in favor of nonparty Cosway. Cosway is, by comparison to
   9 L’Oréal, a small company operating in Carson, California. L’Oréal on the other
  10 hand is a multi-billion-dollar global conglomerate with virtually limitless resources.
  11 As a resourceful party to the litigation with proven means of obtaining the requested
  12 discovery elsewhere, this factor weighs in favor of nonparty Cosway and denial of
  13 L’Oreal’s motion. The next factor considers whether the requested discovery will
  14 have any effect on resolving the issues in the underlying litigation. Here, the
  15 requested discovery (e.g., Cosway’s invoices and Olaplex’s ingredients and
  16 composition) has nothing to do with L’Oreal’s infringement of Olaplex’s patents,
  17 and thus, will not resolve the underlying case. Accordingly, this factor too weighs
  18 in favor of denying L’Oreal’s motion.
  19        Last, any arbitrary benefit from the requested discovery does not outweigh the
  20 burden and expense on nonparty Cosway. Cosway has already incurred thousands
  21 of dollars in attorneys’ fees and costs in responding and defending itself against
  22 L’Oreal’s Subpoena. L’Oréal has never attempted to limit the burden of its
  23 Subpoena on nonparty Cosway. The burden of the Subpoena on Cosway, a
  24 relatively small company with no involvement in the underlying litigation, far
  25 outweighs any likely benefit to L’Oréal. Accordingly, as all the Rule 26(b) factors
  26 weigh in favor of nonparty Cosway, this Court should deny L’Oreal’s motion.
  27
  28

                                               -5-                       Case No. 2:19-mc-00015
                                          NONPARTY COSWAY CO.’S SUPPLEMENTAL MEMORANDUM
Case 2:19-mc-00015-GW-PJW Document 27 Filed 02/14/19 Page 7 of 7 Page ID #:989




   1 III.   CONCLUSION
   2        For the foregoing reasons, this Court should deny L’Oreal’s Motion to
   3 Compel (Dkt. No. 1).
   4
   5
       Date: February 14, 2019
   6
                                                     /s/
   7                                    By:
                                              LAWRENCE R. CAGNEY
   8                                          ROBERT R. VORHEES
   9                                          KRIEGER & KRIEGER, A Law
                                              Corporation Attorneys for Non-Party
  10                                          COSWAY COMPANY, INC.
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            -6-                       Case No. 2:19-mc-00015
                                       NONPARTY COSWAY CO.’S SUPPLEMENTAL MEMORANDUM
